DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 05/07/2022.
Claims 1, 6-8, 10-11 and 17-18 have been amended and all other claims are previously presented.
Claim 5 have been canceled. 
Claims 1-4 and 6-21 are submitted for examination.
Claims 1-4 and 6-21 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment filed on May 5, 2022 has claims 1, 6-8, 10-11 and 17-18 amended, claim 5 canceled, and all other claims are previously presented. Among the amended claims, claims 1, 17 and 18 are independent ones, and thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on May 5, 2022 at pages 9-10, indicates, “Amended claim 1 recites "transmitting repeatedly while playback of the media continues, to the server, including a player proxy remote from the client device, "a second key from the client device, wherein transmission of the encrypted media content is terminated in accordance with a determination that the second key received by the server does not match the first key transmitted to the client device from the server." The combination of Saint-Hillaire and Nonaka does not teach or suggest at least "transmitting repeatedly while playback of the media continues... a second key from the client device." Nonaka teaches, "encrypt[ing] the bulletin board information ... before transmission to the playback apparatus." Nonaka, 0282 (emphasis added). Accordingly, the cited references do not teach or suggest the limitations recited in claim 1 as amended. Analogous claims 17 and 18 have been amended to include all of the limitations of claim 1 as amended. Therefore, the Applicant respectfully requests that these rejections be withdrawn.”
Applicant’s argument has been considered and is found persuasive. Therefore, Applicant’s amendment necessitates a new ground of rejection. Accordingly, a new ground of rejection based on the newly identified prior-art by Chen et al. (US 2012/0185693), Yao et al. (US 2014/0108497) and Sims, III (US 6,550,011) has been applied to the amendment.
Specifically, Chen discloses a method for secure progressive download for media content playback utilized to deliver encrypted media content to a client device, such as a mobile phone, tablet device, or portable computer, for playback by a media player that controls playback of the media content on the client device. Secure media content can be downloaded from a remote media server, or from a network-based content server (e.g., in the cloud) to the client device. The client device implements a proxy application between the media player and a media server from which the media content is received. In addition, discloses a proxy application implemented to request the encryption key from the key server, receive the encryption key from the key server, and store the encryption key in the data storage on the client device. When the proxy application receives a request for the media content from the media player, the proxy application can retrieve the encryption key and the encrypted media content from the data storage. The proxy application then decrypts segments of the encrypted media content with the encryption key, and communicates the decrypted media content segments to the media player for playback on the client device. Thus, Examiner submits that Chen teaches the amended feature limitation, “receiving encrypted media content from the server remote from the client device” and “receiving a first key from the server remote from the client device”. (See rejection below)
Regarding new applied prior art by Yao, discloses a client device that plays streaming media, and obtains a media playback position of the media at a first time. The client device sends a first message from the client device to a server, wherein the first message includes the media playback position and where the media playback position includes a time reference associated with playback of the media at the first time. Thus, Examiner submits that Yao teaches the amended feature limitation, “during playback of the media content, transmitting, repeatedly while playback of the media continues, to the server that includes the player proxy and is remote from the client device, a play position of the media content, wherein the play position of the media content  is used by the player proxy at the server to continue providing the media content” and “transmitting the media content for display at a display device that is coupled to the client device based on the play position received from the client device”. (See rejection below)
Regrading new applied art by Sims III, discloses a system and method for providing protection of content which may be transmitted over unsecure channels, including storage and transmission in bulk media, transmission over a network such as the Internet, transmission between components of an open system, and broadcast transmitted, to compliant storage devices and/or compliant use devices is disclosed. In addition, discloses comparing a content key, a device public key (provided by the device to the server) in order to determine if the content could be downloaded to the device. Thus, Examiner submits that Sims III teaches the amended feature limitation, “a second key from the client device, wherein transmission of the encrypted media content is terminated in accordance with a determination that the second key received by the server does not match the first key transmitted to the client device from the server”. (See rejection below)
In addition, previously applied art by Saint-Hillaire discloses systems, methods, and media for controlling a media connection from within a remoting protocol are disclosed. Some embodiments may include a method for generating one or more client display update commands and one or more media control commands and encoding a remoting protocol server command based on the client display update com mands and the media control commands. Thus, Saint Hillaire teach the amended feature limitation “receiving from a player proxy at the server, a media control command to control playback of the received encrypted media content.” (See rejection below)
Applicant’s remarks regarding amended independent claims 17 and 18 has been considered and is addressed based on the same rationale presented for the amended claim 1. Please refer to the rejection to the claims in details below.
Applicant further recites similar remarks as listed above for dependent claims, 2-4 and 6-16. Please refer to the aforementioned response, which addresses how the new combination of prior-art references by Chen, Yao, Saint-Hillaire, Sims III, Li, Kang and Farrugia would render the claimed limitations obvious.

Claim Objections
Claim 1 is objected because of the following informalities. Claim recites “… wherein the play position of the media content is used by the player proxy at the server to continue providing the media content …” and “… transmitting the media content for display at a display device that is coupled to the client device based on the play position received from the client device”; however it is unclear if the media content refers to “encrypted media content”. Appropriate correction is required.
Claim 2 is objected because of the following informalities. Claim recites “… receiving, from the player proxy, a media control command to control playback of the received media content”; however it is unclear if the media content refers to “receiving encrypted media content” on claim 1. Appropriate correction is required.
Claim 4 is objected because of the following informalities. Claim recites “… the media content is played back in accordance with the media control command received from the player proxy”; however it is unclear if the media content refers to “encrypted media content”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0185693) hereinafter Chen in view of Saint-Hillaire et al. (US 2007/0005783) hereinafter Saint-Hillaire and further in view of Yao et al. (US 2014/0108497) hereinafter Yao and Sims, III (US 6,550,011).
As per Claim 1, Chen teaches a method, comprising: 
at a client device distinct from a server (Chen, Parag. [0012]; “In embodiments, altering transcoding priority for media content can be utilized as part of a system to deliver encrypted media content to a client device. Such as a mobile phone, tablet device, or portable computer, for playback by a media player that controls playback of the media content on the client device. Secure media content can be downloaded from a remote media server, or from a network-based content server (e.g., in the cloud) to the client device.”): 
receiving encrypted media content from the server remote from the client device (Chen, Parag. [0012]; “In embodiments, altering transcoding priority for media content can be utilized as part of a system to deliver encrypted media content to a client device. Such as a mobile phone, tablet device, or portable computer, for playback by a media player that controls playback of the media content on the client device. Secure media content can be downloaded from a remote media server, or from a network-based content server (e.g., in the cloud) to the client device.”).
receiving a first key from the server remote from the client device (Chen, Parag. [0027]; “The client device can also include various client applications, such as a media player 142 that is implemented to manage the media content playback, as well as a proxy application 144 that can be implemented as computer-executable instructions. Such as a software application, and executed by one or more processors to implement the various embodiments” … Parag. [0028]; “The proxy application is also implemented to request the content encryption key 124, receive the encryption key from the key server 122, and store the encryption key in the data storage 150 on the client device.”);
[receiving from a player proxy at the server, a media control command to control playback of the received encrypted media content]; and
[during playback of the media content, transmitting, repeatedly while playback of the media continues, to the server that includes the player proxy and is remote from the client device, a play position of the media content, wherein the play position of the media content  is used by the player proxy at the server to continue providing the media content], and
 [a second key from the client device, wherein transmission of the encrypted media content is terminated in accordance with a determination that the second key received by the server does not match the first key transmitted to the client device from the server]; and
[transmitting the media content for display at a display device that is coupled to the client device based on the play position received from the client device].
However, Chen does not expressly teach:
receiving from a player proxy at the server, a media control command to control playback of the received encrypted media content; and
during playback of the media content, transmitting, repeatedly while playback of the media continues, to the server that includes the player proxy and is remote from the client device, 
a play position of the media content, wherein the play position of the media content  is used by the player proxy at the server to continue providing the media content, and
 a second key from the client device, wherein transmission of the encrypted media content is terminated in accordance with a determination that the second key received by the server does not match the first key transmitted to the client device from the server; and
transmitting the media content for display at a display device that is coupled to the client device based on the play position received from the client device.
But, Saint-Hillaire teaches:
receiving from a player proxy at the server, a media control command to control playback of the received encrypted media content (Saint-Hillaire, Parag. [0018]; “The remoting server encoder/decoder 118 may also encode media control commands in the encoded remoting protocol server command along with the display update commands. In one embodiment where XRT is the remoting protocol, the media control commands may therefore be added to the XRT remoting channel. Media control commands may be any commands to modify the playback of streaming digital content at the remoting protocol client 106.”)
Chen and Saint-Hillaire are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saint-Hillaire’s system into Chen’s system, with a motivation to provide a remote server that controls the playback of the received media content (Saint-Hillaire, Parag. [0018-0023]).
However, the combination of Chen and Saint-Hillaire does not expressly teach:
during playback of the media content, transmitting, repeatedly while playback of the media continues, to the server that includes the player proxy and is remote from the client device, 
a play position of the media content, wherein the play position of the media content  is used by the player proxy at the server to continue providing the media content, and
 a second key from the client device, wherein transmission of the encrypted media content is terminated in accordance with a determination that the second key received by the server does not match the first key transmitted to the client device from the server; and
transmitting the media content for display at a display device that is coupled to the client device based on the play position received from the client device.
But, Yao further teaches:
during playback of the media content, transmitting, repeatedly while playback of the media continues, to the server that includes the player proxy and is remote from the client device, a play position of the media content, wherein the play position of the media content  is used by the player proxy at the server to continue providing the media content (Yao, Parag. [0015]; “FIG. 1 illustrates an overview of the use of heartbeat messaging for delivering the playback status and current media playback position, associated with streaming media played at clients, to a server for session shifting and for controlling the simultaneous streaming of multiple media streams to a same user. A user 100 may use a client 105-1 to playback 115 streaming media 120 received at client 105-1 during a session. During playback 115 of streaming media 120, client 105-1 may send heartbeat messages 125-1 to 125-x to a heartbeat server 110 that include information such as, for example, a playback status of the streaming media during the session, and a current playback position of the media during playback 115.” … Parag. [0016]; “The heartbeat messages may be sent repeatedly from client 105-1 to server 110 during the session such as, for example, at periodic intervals. FIG. 1 depicts a sequence of heartbeat messages 125-1 through 125-x being sent from client 105-1 to heartbeat server 110 during playback 115 of streaming media 120.” … Parag. [0017]; “At some point during playback 115 of streaming media 120, user 100 may stop playback 115 and further may temporarily end the media playback session. When client 105-1 receives the “stop” command from user 100, client 105-1 may determine a position of playback of the media that has been reached at the time that the “stop' command was received. Client 105-1 may identify the determined media playback position as media stop position 130. Client 105-1 may send a last heartbeat message 125-x to heartbeat server 110, where message 125-x includes a playback status of “stop” and media stop position 130.”), and
transmitting the media content for display at a display device that is coupled to the client device based on the play position received from the client device (Yao, Claim 16; “A device, comprising: a communication interface connected to a network via a wired or wireless link; a display; a processing unit configured to: play, via the display, streaming media, obtain a playback position of the media at a first time, send, via the communication interface, a first message from the device to a server, wherein the first message includes the media playback position.”).
Chen, Saint-Hillaire and Yao are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yao’s system into Chen-Saint-Hillaire system, with a motivation to provide a client device that provides to a remote server the playback position in order to continue receiving encrypted media content (Yao, Parag. [0015-0020]).
However, the combination of Chen, Saint-Hillaire and Yao does not expressly teach:
a second key from the client device, wherein transmission of the encrypted media content is terminated in accordance with a determination that the second key received by the server does not match the first key transmitted to the client device from the server;


But, Sims III teaches:
a second key from the client device, wherein transmission of the encrypted media content is terminated in accordance with a determination that the second key received by the server does not match the first key transmitted to the client device from the server (Sims, III, Col. 20, lines 18-28; “At step 404, the storage device's or PD's public key and/or certificates for the public key and encrypted number are provided to a download server (which may itself be a storage device). The download server reads the content key, content use information, and public key and certificate authority list associated with the particular content to be downloaded (step 405). If there is no match between the storage device's or PD's public key or certificate and that read by the download Server, then processing proceeds to step 407 wherein a failure condition halts download of protected information.”)
Chen, Saint-Hillaire, Yao and Sims III are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sims III system into Chen-Saint-Hillaire-Yao system, with a motivation to provide a method to verify if the client device is authorized to playback the media content (Sims III, Abstract).

As per claim 2, the combination of Chen, Saint-Hillaire, Yao and Sims III teaches the method of claim 1.  Saint-Hillaire teaches further comprising, receiving, from the player proxy, a media control command to control playback of the received media content (Saint-Hillaire, Parag. [0018]; “The remoting server encoder/decoder 118 may also encode media control commands in the encoded remoting protocol server command along with the display update commands. In one embodiment where XRT is the remoting protocol, the media control commands may therefore be added to the XRT remoting channel. Media control commands may be any commands to modify the playback of streaming digital content at the remoting protocol client 106.”). 

As per claim 3, the combination of Chen, Saint-Hillaire, Yao and Sims III teaches the method of claim 2.  Saint-Hillaire teaches wherein the received media control command comprises a command to play, pause, or flush (Saint-Hillaire, Parag. [0018]; “The remoting server encoder/decoder 118 may also encode media control commands in the encoded remoting protocol server command along with the display update commands. In one embodiment where XRT is the remoting protocol, the media control commands may therefore be added to the XRT remoting channel. Media control commands may be any commands to modify the playback of streaming digital content at the remoting protocol client 106, such as commands to control the playback rate (e.g., stop, play, pause, fast forward, rewind, etc.), commands that change how the playback is experienced (e.g., change the volume, change the playback position or size, change the brightness or contrast, etc.), commands to control the viewing (e.g., modify video zoom or clipping playback, etc.), and so on.”).

As per claim 4, the combination of Chen, Saint-Hillaire, Yao and Sims III teaches the method of claim 2. Saint-Hillaire further teaches wherein the media content is played back in accordance with the media control command received from the player proxy (Saint-Hillaire, Parag. [0021-0023]; “Another example media control command is: MEDIAOPEN (Allocation Region ID, Type of media to play, URI to the media to be played) which tells the remoting protocol client 106 to play the media.” … Parag. [0031]; “By including media control commands within the remoting protocol, the disclosed system may provide an effective and efficient means of controlling a media stream being played at a remoting protocol client 106. The remoting protocol server 102 may advantageously have direct control over the media playback of the remoting protocol client 106 and may thus provide consistency between the user interface and the media playback. By allowing remoting protocol clients 106 to return status information via the remoting protocol channel, the remoting protocol server 102 may have current information to improve its display control and media control commands.”).

As per claim 10, the combination of Chen, Saint-Hillaire, Yao and Sims III teaches the method of claim 1.  Chen teaches wherein the first key is received from the server in response to a user of the client device launching the media content (Chen, Abstract; “The proxy application also requests an encryption key (124) to decrypt the encrypted media content for playback by the media player. The proxy application receives the encryption key from a key server (122) and stores the encryption key on the client device to decrypt the encrypted media content when requested by the media player.”).

As per claim 17, it is a device claim that recites limitations that are similar to those of claim 1. Therefore, claim 17 is rejected with the same rationale as applied for claim 1. In addition, Chen teaches: A client device, comprising: one or more processors (Chen, Parag. [0053]; “The electronic device 600 includes one or more processors 608 (e.g., any of microprocessors, controllers, and the like), which process computer-executable instructions to control operation of the device. Alternatively or in addition, the electronic device can be implemented with any one or combination of Software, hardware, firmware, or fixed logic circuitry that is implemented in connection with processing and control circuits, which are generally identified at 610.”); and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (Chen, Parag. [0054]; “The electronic device 600 also includes one or more memory devices 612 that enable data storage, examples of which include random access memory (RAM), non-volatile memory (e.g., read-only memory (ROM), flash memory, EPROM, EEPROM, etc.), and a disk storage device.” … Parag. [0055]; “A memory device 612 provides data storage mechanisms to store the device data 604, other types of information and/or data, and various device applications 614 (e.g., software applications). For example, an operating system 616 can be maintained as software instructions within a memory device and executed on the processors 608.”).

As per claim 18, it is a medium claim that recites limitations that are similar to those of claim 1. Therefore, claim 18 is rejected with the same rationale as applied for claim 1. In addition, Chen teaches a non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors of a client device, the one or more programs including instructions (Chen, Parag. [0054]; “The electronic device 600 also includes one or more memory devices 612 that enable data storage, examples of which include random access memory (RAM), non-volatile memory (e.g., read-only memory (ROM), flash memory, EPROM, EEPROM, etc.), and a disk storage device.” … Parag. [0055]; “A memory device 612 provides data storage mechanisms to store the device data 604, other types of information and/or data, and various device applications 614 (e.g., software applications). For example, an operating system 616 can be maintained as software instructions within a memory device and executed on the processors 608.”).

Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0185693) hereinafter Chen in view of Saint-Hillaire et al. (US 2007/0005783) hereinafter Saint-Hillaire; Yao et al. (US 2014/0108497) hereinafter Yao and Sims, III (US 6,550,011) as applied to claim 1 above, and further in view of Li (US 2008/0063195).
As per claim 6, the combination of Chen, Saint-Hillaire, Yao and Sims III teaches the method of claim 1. Chen teaches wherein the received encrypted media content from the server (Chen, Parag. [0012]; “In embodiments, altering transcoding priority for media content can be utilized as part of a system to deliver encrypted media content to a client device. Such as a mobile phone, tablet device, or portable computer, for playback by a media player that controls playback of the media content on the client device. Secure media content can be downloaded from a remote media server, or from a network-based content server (e.g., in the cloud) to the client device.”) [comprises an encrypted elementary stream from the server]. 
However, the combination of Chen, Saint-Hillaire, Yao and Sims III does not expressly teaches: 
… comprises an encrypted elementary stream from the server. 
But, Li teaches:
… comprises an encrypted elementary stream from the server (Li, Parag [0091]; “The DRM Agent acquires the NSC file and the encrypted WMV live streaming media from the media server”.  Parag [0079]; “Thus, the process for decrypting the WMV on-demand streaming media carried in the RTP messages is completed. The DRM Agent may send all decrypted WMV on-demand streaming media to a media player in the user terminal, and the media player plays the WMV on-demand streaming media.”).
Chen, Saint-Hillaire, Yao, Sims III and Li are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s system into Chen-Saint-Hillaire-Yao-Sims III system, with a motivation to provide a methods for encrypting or decrypting WMV streaming media are disclosed. The encrypting includes: acquiring WMV streaming media, generating a content key; and encrypting the WMV streaming media using the content key. (Li, Abstract).
 
As per claim 7, the combination of Chen, Saint-Hillaire, Yao, Sims III and Li teaches the method of claim 6.  In addition, Li teaches the method further comprising: 
decrypting the encrypted elementary stream, including: 
providing a decryption command from an elementary stream player executing on the client device to a digital-rights-management (DRM) agent executing on the client device, the decryption command specifying an unwrapped content key (Li, Parag. [0021]; “An embodiment of the present invention provides a method for decrypting WMV on-demand streaming media. In the method for decrypting, a media server sends a rights issuer identifier included in the ASF file to a Digital Rights Management (DRM) Agent (a copyright agent of a user terminal). The DRM Agent acquires a content key from a rights issuer according to the rights issuer identifier. The media server carries each of a plurality of encrypted data packets with WMV on-demand streaming media and the encryption information of each of the plurality of encrypted data packets in each of a plurality of Real Time Protocol (RTP) messages respectively, and sends the plurality of RTP messages to the DRM Agent. The DRM Agent decrypts each of the plurality of encrypted data packets with WMV on demand streaming media according to the encryption information carried in each of the plurality of RTP messages and the content key”.  Parag [0079]; “Thus, the process for decrypting the WMV on-demand streaming media carried in the RTP messages is completed. The DRM Agent may send all decrypted WMV on-demand streaming media to a media player in the user terminal, and the media player plays the WMV on-demand streaming media.”; Examiner submits that the DRM agent is instructed to decrypt the encrypted WMV on-demand streaming media using a key prior to playback by a media player); and
decrypting the encrypted elementary stream using the unwrapped Li, Parag. [0021]; “The DRM Agent decrypts each of the plurality of encrypted data packets with WMV on demand streaming media according to the encryption information carried in each of the plurality of RTP messages and the content key.”).

As per claim 8, the combination of Chen, Saint-Hillaire, Yao and Sims III teaches the method of claim 1. Sims III further teaches storing a device key in a secure store of the client device, wherein the is provided by a manufacturer of the client device (Sims III, Col. 5, lines 18-27; “Preferably, each different device or each different implementation of the systems and methods of the present invention have a secret key/public key pair, such as may be generated and held secret by the manufacturer of that device. For example, a public/secret key pair is used where the secret key is known only by the manufacturer and provided only to particular ones of the manufacturer's devices. Therefore, each individual device, sets of associated devices, or manufacturers devices may utilize a different secret key known only to these devices”.   … Col. 21, lines 52-56; “The public key system of the present invention limits knowledge of the secret keys to very few people. For example, a secure device maker could embed the secret key in the secure device at time of manufacture, thus preventing all others from knowing the secret.”.);
first key is associated with a DRM scheme specified by a content provider of the media content].
However, the combination of Chen, Saint-Hillaire, Yao and Sims III does not expressly teach:
wherein the first key is associated with a DRM scheme specified by a content provider of the media content.
But, Li teaches:
wherein the first key is associated with a DRM scheme specified by a content provider of the media content (Li, Abstract; “The scheme of encrypting or decrypting the WMV streaming media is enabled in a DRM system based on Open Mobile Alliance specifications and Internet Stream Media Alliance specifications, thus richly diversifying the content providers choices on the media formats of on-demand streaming media.” … Parag. [0023]; “The user terminal is configured to acquire a content key from the rights issuer according to the rights issuer identifier, and decrypt each of the plurality of encrypted data packets with WMV on-demand streaming media according to the encryption information carried in each of the plurality of RTP messages and the content key.”).
Chen, Saint-Hillaire, Yao, Sims III and Li are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s system into Chen-Yao-Saint-Hillaire-Sims III system, with a motivation to provide a methods for encrypting or decrypting WMV streaming media are disclosed. The encrypting includes: acquiring WMV streaming media, generating a content key; and encrypting the WMV streaming media using the content key. (Li, Abstract).

As per claim 9, the combination of Chen, Saint-Hillaire, Yao, Sims III and Li teaches the method of claim 8. Li further teaches wherein the received media content has DRM header data specifying the DRM scheme (Li, Abstract; “The scheme of encrypting or decrypting the WMV streaming media is enabled in a DRM system based on Open Mobile Alliance specifications and Internet Stream Media Alliance specifications, thus richly diversifying the content providers choices on the media formats of on-demand streaming media.” … Parag. [0062]; “Block 302: The media server sends the file header, i.e., Header Object, in an ASF file received, to a DRM Agent in the user terminal.” ... Parag. [0064]; “Block 303: The DRM Agent parses the Header Object in the ASF file, and acquires the encryption information for the ASF file.” … Parag. [0065]; “For example, suppose that the encryption information for the ASF file is carried at the end of the Header Object of the ASF file by the encryptor. In this block, the DRM Agent acquires the encryption information for the ASF file from the end of the Header Object of the ASF file, i.e., acquires the encryption identifier, the encryption algorithm for encryption, the key indication information, the content ID and the rights issuer identifier.”)

As per claim 11, the combination of Chen, Saint-Hillaire, Yao, Sims III and Li teaches the method of claim 8. Sims III further teaches wherein: 
the client device is configured to unwrap content keys [for a plurality of DRM schemes] using the device key (Sims III, Col. 12, lines 13-21; “A decryption engine, similar to or a part of the decryption engine described above (encryption/decryption engine 116), is also preferably included in the information use device to enable decryption of data encrypted using the device public key. For example, the device public key may be utilized to encrypt a content key and transmit that encrypted content key to the information use device. Thereafter, the decryption engine, utilizing the device secret key, decrypts the content key for use with the associated encrypted content.”).
In addition, Li teaches:
… a plurality of DRM schemes… (Li, Abstract; “The scheme of encrypting or decrypting the WMV streaming media is enabled in a DRM system based on Open Mobile Alliance specifications and Internet Stream Media Alliance specifications, thus richly diversifying the content providers choices on the media formats of on-demand streaming media.”).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0185693) hereinafter Chen in view of Saint-Hillaire et al. (US 2007/0005783) hereinafter Saint-Hillaire; Yao et al. (US 2014/0108497) hereinafter Yao and Sims, III (US 6,550,011) as applied to claim 1 above, and further in view of Kang et al. (US 2012/0017282) hereinafter Kang.
As per claim 12, the combination of Chen, Saint-Hillaire, Yao and Sims III teaches the method of claim 1.
However, the combination of Chen, Saint-Hillaire, Yao and Sims III does not expressly teaches: 
receiving a query from the server for secure data; and
in response to the query, retrieving a device identity of the client device from a secure store and transmitting the device identity to the server.
But, Kang teaches:
receiving a query from the server for secure data (Kang, Parag. [0165]; “DRM service server 200 sends a request message for user terminal system security verification and user terminal performance verification to the user terminal 100, in step 1107. The request message allows the DRM service server 200 to determine if the user terminal 100 is a terminal capable of downloading and installing a DRM system module, and to provide a proper DRM system module to the user terminal 100.”); and 
in response to the query, retrieving a device identity of the client device from a secure store and transmitting the device identity to the server (Kang, Parag. [0080]; “The storage 230 stores user information and user terminal information, used to provide the DRM service, and stores programs, reference data, various updatable archival data, etc. used to control the first DRM service server 200.”).
Chen, Saint-Hillaire, Yao, Sims III and Kang are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang system into Chen-Yao-Saint-Hillaire-Sims III system, with a motivation to provide a method and apparatus capable of providing content supporting multiple DRM systems in providing an adaptive streaming service. (Kang, Parag. [0030]) based on user/device identity information (Parag. [0165]). 

As per claim 13, the combination of Chen, Saint-Hillaire, Yao, Sims III and Kang teaches the method of claim 12.  In addition, Kang teaches the method further comprising: 
receiving a message from the server specifying a policy corresponding to one or more business rules for access to the media content by the client device (Kang; Parag. [0074]; “Each of the first and second DRM service servers 200 and 250 is a device for generating and managing a license corresponding to individual content in association with the content service server 300, and providing the license to user terminals. The license { i.e., policy} is data having the information that specifies an encryption key used to decrypt encrypted DRM content, and access rights (e.g., the number of accesses, period, access conditions, etc.) to DRM content.”); and 
setting the policy in response to the message (Kang, Parag. [0091]; “The content information may include identification information for content associated with the license, and identification information for a generation pattern corresponding to the license. For example, if a license is generated depending on the specific period and the specific network bandwidth of specific content data, the content information may include identification information for the specific content, identification information for the specific period, and identification information for the specific network bandwidth. In another example, if a license is generated depending on the Subscription level, the content information may include identification information for the subscription level.” … Parag. [0107]; “Specifically, the DRM agent 170 acquires a license by its license manager 171 and manages the acquired license. Based on the access rights included in the license, the DRM agent 170 allows the content to be played by the user terminal 100, and delivers the encryption key included in the license to the decryptor 180.”); 
decrypting the received media content in accordance with the one or more business rules (Kang; Parag. [0074]; “Each of the first and second DRM service servers 200 and 250 is a device for generating and managing a license corresponding to individual content in association with the content service server 300, and providing the license to user terminals. The license is data having the information that specifies an encryption key used to decrypt encrypted DRM content, and access rights (e.g., the number of accesses, period, access conditions, etc.) to DRM content.”  Parag. [0109], “The decryptor 180, under control of the content handler 110, decrypts the encrypted content data based on the encryption key information in the license, and the encryption information (e.g., an initial vector and an encryption algorithm) described in the MPD information. The decrypted content data is played by a multimedia player under control of the content handler 110.”). 

As per claim 14, the combination of Chen, Saint-Hillaire, Yao, Sims III and Kang teaches the method of claim 13. In addition, Kang teaches the method further comprising writing data corresponding to the policy to the secure store, in response to the message (Kang, Parag. [0080]; “The storage 230 may store licenses and information required to generate these licenses.”). 

As per claim 15, the combination of Chen, Saint-Hillaire, Yao, Sims III and Kang teaches the method of claim 13. In addition, Kang teaches, wherein the policy corresponds to a license for the client device obtained by the server from a license server (Kang; Parag. [0074]; “Each of the first and second DRM service servers 200 and 250 is a device for generating and managing a license corresponding to individual content in association with the content service server 300, and providing the license to user terminals. The license is data having the information that specifies an encryption key used to decrypt encrypted DRM content, and access rights (e.g., the number of accesses, period, access conditions, etc.) to DRM content.”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0185693) hereinafter Chen in view of Saint-Hillaire et al. (US 2007/0005783) hereinafter Saint-Hillaire; Yao et al. (US 2014/0108497) hereinafter Yao and Sims, III (US 6,550,011) as applied to claim 1 above, and further in view of Farrugia et al. (US 2013/0124866) hereinafter Farrugia.
As per claim 16, the combination of Chen, Saint-Hillaire, Yao and Sims III teaches the method of claim 1. 
However, the combination of Chen, Saint-Hillaire, Yao and Sims III does not expressly teaches:
wherein the server is an application server. 
But, Farrugia teaches wherein the server is an application server (Farrugia, Parag. [0015]; “The server platform 14 via the application server 16 is in communication via the Internet 22 shown here conventionally as a cloud with an exemplary user device, also referred to as a user platform 26.”).
Chen, Saint-Hillaire, Yao, Sims III and Farrugia are from similar field of technology. Prior to the instant application’s effective filling date, provide content delivery systems and, more particularly, to digital-rights management (DRM) license enforcement on distributed networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farrugia system into Chen-Yao-Saint-Hillaire-Sims III system, with a motivation to provide client-server computing systems and more specifically, digital rights management (DRM) for use in client-server systems (Farrugia, Parag. [0001]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al. (US 2017/0034554): a method on a device of protecting media content from unauthorized playback. The method comprises receiving at the device a request to play media content, wherein the requested media content is encrypted. The method further comprises obtaining the encrypted media content. The method also comprises further encrypting the encrypted media content using a first encryption key so as to produce double-encrypted media content, wherein the first encryption key is specific to the device.
Kanungo (US 10,389,689): Systems and methods securely provide media content from a media server to a media client via a network. The media content is segmented to create multiple media segments that are each identified in a playlist, and at least one of the media segments is encrypted using a cryptographic key.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./             Examiner, Art Unit 2498 

/JOHN B KING/             Primary Examiner, Art Unit 2498